Citation Nr: 1718658	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities prior to May 23, 2016.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities from May 23, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 2003 to January 2004 and from May 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a TDIU prior to May 23, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 23, 2016, the Veteran's combined disability rating is 100 percent.


CONCLUSION OF LAW

From May 23, 2016, the claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities rating is moot.  38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As of May 23, 2016, service connection is in effect for posttraumatic stress disorder with major depression (PTSD), rated as 100 percent disabling; left shoulder tendonitis, rated as 10 percent disabling, and hypertension, rated as noncompensable.  A review of the evidence indicates that he appellant has had a combined 100 percent rating since May 23, 2016.  See 38 C.F.R. § 4.25 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, entitlement to SMC has not been raised and there is no evidence that TDIU may be awarded independently of the Veteran's PTSD.  As detailed above, the Veteran, in addition to being service-connected for PTSD, is also service-connected for left shoulder tendonitis (rated at 10 percent disabling) and hypertension (rated as noncompensable).  Notwithstanding, the Veteran has not argued, and the evidence does not suggest, that the service-connected disabilities of hypertension and left shoulder tendonitis have prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2016).  Indeed, the Veteran has consistently reported that his service-connected PTSD renders him unemployable.  See VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability).  Moreover, the Veteran does not meet the criteria for SMC.  Although his PTSD has been assigned a 100 percent rating, the remaining disabilities are not independently ratable at 60 percent and there is no indication that the Veteran is housebound.

Accordingly, there is no question or controversy for consideration by the Board with regard to entitlement to a TDIU for the period since May 23, 2016.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, there remains no legal basis upon which to assign a TDIU from May 23, 2016.


ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities from May 23, 2016, is denied.


REMAND

The Board finds that additional development is required prior to deciding the claim of entitlement to a TDIU prior to May 23, 2016.  

In this regard, the Board observes that in the Veteran's VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability), he reported that he was last employed in December 2009.  However, in a December 2014 VA medical record, the Veteran reported that his last job was in 2013.  Additionally, in a January 2015 VA medical record, it was noted that the Veteran was admitted for substance abuse use.  However, it appears that the Veteran left treatment because he obtained a job.  In light of the foregoing, the AOJ verify the Veteran's employment since the filing of his claim for a TDIU in August 2010.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information concerning all employment since August 2010 including dates of employment, income and type of employment.  Thereafter, the AOJ should take any necessary action to verify employment with employers.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


